DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 2022/0039174, hereinafter Dai) and in view of Agiwal et al (US 2020/0107372, hereinafter Agiwal).

Regarding claim 1, Dai discloses a method of performing a random access procedure by a terminal, the method comprising: transmitting a physical random access channel (PRACH) preamble based on a PRACH occasion through a message A to a base station (UE transmits Msg A to the BS including a preamble, Para [0044], preamble is the RACH preamble, Para [0004]); and receiving a random access response (RAR) through a message B from the base station, in response to the message A (BS transmits Msg B back to UE in response to Msg A, Para [0044], RAR is the response to the preamble, Para [0004]), wherein a single PRACH occasion is mapped to at least one physical uplink shared channel (PUSCH) occasion among multiple PUSCH occasions for the message A (preambles are in the PRACH occasion, Para [0048] and the PRACH occasion is mapped to a PUSCH occasion or mapped to multiple PUSCH occasions, Figs. 4/5), wherein the multiple PUSCH occasions are separated by a specific gap in a time domain are allocated by a base station, the specific gap having a value of 0 or a value more than 0 is configured by the base station (PUSCH occasions can be aligned in the time domain, i.e. gap of 0, (e.g. PUSCH occasion 0-3), Fig. 16a or PUSCH occasions can have a time offset, i.e. gap more than 0 (e.g. PUSCH occasion 0 and 4), Para [0077]/Fig. 16a, network node allocates the second resources, Para [0080], second resources are the PUSCH occasions, Para [0007], PUSCH occasions are configured (by the BS), Para [0077]); 								but does not disclose wherein a window for detecting the message B starts at least one symbol after a last symbol of a PUSCH occasion corresponding to the PRACH preamble transmission.  Agiwal discloses UE monitors for Msg B in a Msg 2/B reception window, the time window starts at an offset from the end of the PUSCH occasion, where the payload was transmitted in Msg A/1, further the time window can start at the first PDCCH occasion that is at least one symbol away from the end of the PUSCH transmission, Para [0143].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Agiwal in the system of Dai in order to reduce latency for random access procedures and uses a RAR window for UE to expect a response otherwise transmit another preamble.
Regarding claims 2 and 8, Dai discloses the method/device of claim 1/7, wherein the PRACH preamble and a PUSCH based on the PUSCH occasion are transmitted through the message A (Msg A includes the RACH preamble and corresponding payload, Para [0044], and data payload is transmitted on the PUSCH occasion, Para [0045]).
Regarding claims 3 and 9, Dai discloses the method/device of claim 2/8, but not wherein the RAR is a success RAR including information on the contention resolution.  Agiwal discloses contention resolution is performed using Msg B, Para [0132], Msg B includes contention resolution information, Para [0134] and two-step RA is successfully based on receiving Msg B with MAC PDU including contention resolution ID, Para [0012].
Regarding claims 4 and 10, Dai discloses the method/device of claim 1/7, wherein only the PRACH preamble is transmitted through the message A (UE transmits RACH preamble in Msg 1 to BS, Para [0004] without the payload).
Regarding claims 5 and 11, Dai discloses the method/device of claim 4/10, but not wherein the RAR is a fallback RAR, and the fallback RAR includes uplink (UL) grant information, wherein a PUSCH scheduled by the UL grant information included in the fallback RAR is transmitted, and wherein a PDSCH is received for a contention resolution.  Agiwal discloses the BS can transmit Msg B with fallback indication, Para [0135], fallback information includes UL grant, Para [0161], UE transmits Msg 3 using UL grant, Para [0117] and the UE receives contention resolution with Msg 4, Para [0117].  Further fallback RAR, has the RA procedure fallback to the conventional 4-step RA procedure, Para [0135], and it is known to one of ordinary skill in the art that Msg 4 can be transmitted on the PDSCH.
Regarding claims 6 and 12, Dai discloses the method/device of claim 1/7, but not wherein the window starts at a first symbol of a resource related to monitoring of the message B.  Agiwal discloses the reception time window can start at the first PDCCH occasion, Para [0143] and UE monitors PDCCH for Msg B, Para [0143].
Regarding claim 7, Dai discloses a device (UE, Fig. 2a) for performing a random access procedure, the device comprising: at least one processor (processor, Fig. 2a); and at least one memory (storage unit, Fig. 2a) operably connected to the at least one processor, and storing instructions that, based on being executed by the at least one processor, perform specific operations, wherein the specific operations comprise: transmitting a physical random access channel (PRACH) preamble based on a PRACH occasion through a message A (UE transmits Msg A to the BS including a preamble, Para [0044], preamble is the RACH preamble, Para [0004]); and receiving a random access response (RAR) through a message B, in response to the message A (BS transmits Msg B back to UE in response to Msg A, Para [0044], RAR is the response to the preamble, Para [0004]), wherein a single PRACH occasion is mapped to at least one physical uplink shared channel (PUSCH) occasion among multiple PUSCH occasions for the message A (preambles are in the PRACH occasion, Para [0048] and the PRACH occasion is mapped to a PUSCH occasion or mapped to multiple PUSCH occasions, Figs. 4/5), wherein the multiple PUSCH occasions are separated by a specific gap in a time domain (PUSCH occasions can be aligned in the time domain, i.e. gap of 0, (e.g. PUSCH occasion 0-3), Fig. 16a or PUSCH occasions can have a time offset, i.e. gap more than 0 (e.g. PUSCH occasion 0 and 4), Para [0077]/Fig. 16a, network node allocates the second resources, Para [0080], second resources are the PUSCH occasions, Para [0007], PUSCH occasions are configured (by the BS), Para [0077]); 				but does not disclose wherein a window for detecting the message B starts at least one symbol after a last symbol of a PUSCH occasion corresponding to the PRACH preamble transmission.  Agiwal discloses UE monitors for Msg B in a Msg 2/B reception window, the time window starts at an offset from the end of the PUSCH occasion, where the payload was transmitted in Msg A/1, further the time window can start at the first PDCCH occasion that is at least one symbol away from the end of the PUSCH transmission, Para [0143].  
Regarding claim 13, Dai discloses a terminal (UE, Fig. 2a) for performing a random access procedure, the terminal comprising: at least one transceiver (communication interface unit, Fig. 2a); at least one processor (processor, Fig. 2a); and at least one memory (storage unit, Fig. 2a) operably connected to the at least one processor, and storing instructions that, based on being executed by the at least one processor, perform specific operations, wherein the specific operations comprise: transmitting a physical random access channel (PRACH) preamble based on a PRACH occasion through a message A to a base station (UE transmits Msg A to the BS including a preamble, Para [0044], preamble is the RACH preamble, Para [0004]); and receiving a random access response (RAR) through a message B from the base station, in response to the message A (BS transmits Msg B back to UE in response to Msg A, Para [0044], RAR is the response to the preamble, Para [0004]), wherein a single PRACH occasion is mapped to at least one physical uplink shared channel (PUSCH) occasion among multiple PUSCH occasions for the message A (preambles are in the PRACH occasion, Para [0048] and the PRACH occasion is mapped to a PUSCH occasion or mapped to multiple PUSCH occasions, Figs. 4/5), wherein the multiple PUSCH occasions are separated by a specific gap in a time domain (PUSCH occasions can be aligned in the time domain, i.e. gap of 0, (e.g. PUSCH occasion 0-3), Fig. 16a or PUSCH occasions can have a time offset, i.e. gap more than 0 (e.g. PUSCH occasion 0 and 4), Para [0077]/Fig. 16a, network node allocates the second resources, Para [0080], second resources are the PUSCH occasions, Para [0007], PUSCH occasions are configured (by the BS), Para [0077]); 												but does not disclose wherein a window for detecting the message B starts at least one symbol after a last symbol of a PUSCH occasion corresponding to the PRACH preamble transmission.  Agiwal discloses UE monitors for Msg B in a Msg 2/B reception window, the time window starts at an offset from the end of the PUSCH occasion, where the payload was transmitted in Msg A/1, further the time window can start at the first PDCCH occasion that is at least one symbol away from the end of the PUSCH transmission, Para [0143].  

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues two limitations and states the office has not established a prima facie case of obviousness for at least the features of wherein multiple PUSCH occasions separated by a specific gap in a time domain are allocated by a base station and the specific gap is configured by the base station as a value of 0 or a value more than 0 and wherein a window for detecting the message B starts at least one symbol after a last symbol of the at least one PUSCH occasion corresponding to the PRACH preamble transmission.  In response, Applicant makes a mere assertion with no explanation or rationale of why the combination of Dai and Agiwal do not disclose the limitations.  Dai and Agiwal clearly disclose the limitations and Applicant has no actual argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461